Citation Nr: 1643805	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disability, claimed as a result of VA laser surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This matter was previously before the Board in June 2015, when the Board determined new and material evidence has been received sufficient to reopen entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left eye vision loss, claimed as an additional disability as a result of laser eye surgery done in February 2000, and remanded the claim on the merits.  As discussed below, the Board finds that there not been substantial compliance with the June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing associated with the record within Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested in the June 2016 remand directive has not been fully completed and additional development must be conducted.  Stegall, 11 Vet. App. at 271

In pertinent part, in June 2015, the Board directed that the Veteran be afforded a VA eye examination, to address whether the Veteran had additional vision loss of the left eye or any other additional left eye disability as a result of the February 2000 Pan Retinal Photocoagulation (PRP/laser surgery) to the left eye.  The June 2015 Board remand further directed that if the Veteran did have additional disability due to the February 2000 laser eye surgery (or any other VA surgery confirmed in the records), then the examiner should provide an opinion whether it was at least as likely as not (50 percent probability) that the proximate cause of each additional or aggravated disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.  

The resulting November 2015 VA examination report stated, in part, PRP can and does cause a loss of peripheral vision; however, with central retinal vein occlusion, the eye ultimately suffers from hypoxia which can and does result in similar vision loss and PRP is an attempt to slow the progression of that vision loss.  The November 2015 VA examiner found the Veteran did not have additional disability due to the February 2000 laser eye surgery.  In an April 2016 addendum opinion, the VA examiner further found, in part, that the Veteran did not have additional disability due to the February 2000 laser eye surgery that was a result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on VA's part in furnishing treatment caused any additional disability or aggravation.  However, the record reveals the Veteran may have had additional PRP procedures, as evidenced by VA PRP consent records of record, two of which are dated in February 2000, one that dated in May 2000, and one that is dated in July 2000.  A prior October 2012 VA eye examination report did note, in part, that the Veteran underwent PRP spread over three visits.  Nonetheless, in light of the additional PRP consent forms, which are not dated in February 2000 as addressed in the recent November 2015 VA examination report and April 2016 addendum opinion, the Board finds the November 2015 VA examination report and April 2016 addendum opinion are inadequate in this aspect and an addendum opinion is warranted to ensure that any and all VA PRP procedures received by the Veteran are addressed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
As the Veteran's claim is being remanded for further development, updated VA treatment records, from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) located in Columbia, South Carolina, from July 2015 to the present, should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from July 2015 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, request a VA addendum opinion from the examiner who conducted the November 2015 VA examination and provided the April 2016 addendum opinion.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must address the following: 
a.  Identify all PNP procedures performed in treatment of the Veteran's left eye conducted by VA, to include in February 2000, May 2000 and July 2000.  Please reconcile any findings with the consent forms of record for such in February 2000, May 2000 and July 2000.

b.  Does the Veteran have additional vision loss of the left eye or any other additional left eye disability as a result of the any identified PNP procedures to the left eye?  If the answer is yes, specifically identify the additional disability or disabilities.  

c.  If the Veteran does have additional disability due to the identified PNP procedures, state whether it is at least as likely as not (50 percent probability) that the proximate cause of each additional or aggravated disability was: 

i.  due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, 

ii.  whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.  When addressing whether there was an event not reasonably foreseeable, the examiner must focus on what a reasonable health care provided would have foreseen, and not on whether the specific event was actually foreseen.
A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, if deemed warranted, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).













_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

